Citation Nr: 0621684	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-11 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling based on 
instability, and 10 percent disabling based on arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and friend


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1967 and from September 1970 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied an 
increased rating for the veteran's left knee disability, then 
rated as 10 percent disabling.  By a September 2003 rating 
decision, the RO granted the veteran a separate 10 percent 
disability rating for his left knee disability, based upon 
instability.  In May 2006, the veteran testified before the 
Board at a hearing that was held at the RO.

At his May 2006 hearing, the veteran raised new claims of 
entitlement to service connection for his back, hips, and 
right knee, each claimed as secondary to his service-
connected left knee disability.  He also raised a new claim 
for an increased rating for his bilateral hearing loss 
disability.  The Board refers these claims to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

It appears additional VA records pertaining to the veteran's 
claim are outstanding.  At his May 2006 hearing, the veteran 
stated that he had recently received VA treatment for his 
left knee disability at the VA Medical Center (VAMC) in Bay 
Pines, Florida.  The latest treatment records in the claims 
folder are dated in March 2004.  Because these additional 
treatment records may be useful in deciding the veteran's 
claim, these records are relevant and should be obtained.  
See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

Additionally, at his May 2006 hearing, the veteran alleged 
that his service-connected left knee disability was more 
severe than the current 10 percent disability ratings 
reflect.  Specifically, the veteran stated that his condition 
is now marked by increased instability and limitation of 
motion, and increased pain.  

The veteran was last afforded a VA examination in March 2004.  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  Although the veteran's 
examination is not unduly remote, the veteran has indicated 
that his condition has worsened since the date of the latest 
examination.  Because there may have been a significant 
change in the veteran's condition, the Board finds that a new 
examination is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's records from 
the Bay Pines VAMC, dated from March 
2004 to the present.  If any of these 
records are no longer on file at the 
above-listed facility, a request should 
be made for the same from the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  Schedule the veteran for an 
orthopedic examination to determine the 
current severity of his service-
connected left knee disability.  The 
claims folder should be made available 
to the examiner for review.  The 
examiner's report should set forth all 
current complaints, findings and 
diagnoses.  The report should include 
range-of-motion findings and 
instability findings.  The report 
should also discuss the presence of 
manifestations of pain as well as 
functional impairment.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
an increased rating for his left knee 
disability.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



